EXHIBIT 10.1
 
SEPARATION AGREEMENT
 
SEPARATION AGREEMENT (this “Agreement”) dated as of October 17, 2011 by and
between Internal Fixation Systems, Inc., a Florida corporation (the “Company”),
and Matt Endara (the “Executive”) (each a “Party,” and together, the “Parties”).
 
WHEREAS, the Executive has been employed by the Company as its Vice President -
Sales and Corporate Strategic Planning;
 
WHEREAS, Executive has served and is a member of the Board of Directors of the
Company (the “Board”);
 
WHEREAS, Executive desires to resign in all capacities as an officer and
director of the Company, and the Company desires to accept such resignation; and
 
WHEREAS, the Parties wish to confirm the termination of the Executive's
employment with the Company and his resignation from the Board and the
obligations of the Parties in connection therewith;
 
NOW, THEREFORE, in consideration of the covenants and conditions set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which the Parties hereby acknowledge, the Parties, intending to be legally
bound, hereby agree as follows:
 
1. Termination of Employment and Resignation from Positions. The Parties hereby
mutually agree that the Executive's employment with the Company and his position
as a member of the Board will terminate, effective as of the date hereof (the
“Separation Date”).  The parties agree that each party hereby waives any notice
that may be required from the other. Accordingly, the Executive hereby resigns,
effective as of the Separation Date, from all positions, titles, duties,
authorities and responsibilities with, arising out of or relating to his
employment with the Company or his tenure as a member of the Board and/or any
committees of the Board and agrees to execute all additional documents and take
such further steps as may be required to effectuate such resignations.
 
2. Company Securities Owned by Executive.  The Parties agree and acknowledge
that Executive currently holds the following securities of the Company:
 
·  
460,000 shares of Common Stock

 
·  
Stock options to purchase 150,000 shares of common stock in three equal
installments at an exercise price of $0.20 per share granted pursuant to the
terms of that certain Employment Agreement between the Company and Executive
dated October 1, 2010, as amended by that certain Extension Agreement dated
March 1, 2011 (the "Stock Options").

 
In connection with the execution of this Agreement, the Parties hereby agree and
acknowledge that (i) 75,000 of the Stock Options shall be accelerated and become
vested as of the Separation Date, such that the Executive shall have the right
to acquire from the Separation Date through October 31, 2014, 75,000 shares of
the Company’s Common Stock at a per share purchase price of $.20 (the Vested
Stock Option”) and (ii) the remaining Stock Options shall remain unvested and
shall be forfeited and of no further force or effect.
 
 
1

--------------------------------------------------------------------------------

 
 
3. Lock Up.  Executive agrees that, commencing on the Separation Date and during
the one year period thereafter (the “Lock-Up Period”), Executive will not offer,
sell, contract to sell, pledge, grant any option to purchase, make any short
sale or otherwise dispose of any more than 30,000 shares of common stock of the
Company during any three-month period.  This restriction shall apply to all
shares of common stock of the Company owned directly by Executive (including
holding as a custodian) or with respect to which the undersigned has beneficial
ownership within the rules and regulations of the SEC (collectively the
“Executive Shares”), but shall not apply to any shares of Common Stock of the
Company acquired by the Executive on the open market after the Separation
Date.  Notwithstanding the foregoing, any sales by Executive of the Company’s
common stock must comply in all respects with the applicable securities laws.
 
4. Confidentiality. Executive shall hold in confidence for the benefit of the
Company all secret, proprietary or confidential information, knowledge or data
relating to the Company, which shall have been obtained by Executive during
Executive's affiliation with the Company or any of its predecessors and which
shall not be or become public knowledge (other than by acts of Executive or
representatives of Executive in violation of this Agreement), except to the
extent required by applicable law or court order or as permitted by the Company
in writing and in advance of the disclosure. Executive shall not, without prior
written consent of the Company or as may otherwise be required by law or legal
process, communicate or divulge any such information, knowledge or data to
anyone other than the Company and those designated by it. Executive agrees that
he will keep confidential and abide by the terms and conditions of any
non-disclosure or confidentiality agreement pursuant to which Executive received
confidential information during the course of his employment with the Company,
such obligation to continue for the duration of the confidentiality required
pursuant to such agreement.
 
5. Non-Disparagement. From and after the Separation Date, the Executive and the
Company agree not to defame or disparage, or otherwise engage in any act that is
intended or may be reasonably be expected to harm the reputation, business,
prospects or other operations of the other or in the Company’s case, any member
of its management, board of directors, any of its subsidiaries or affiliates, or
any investor or shareholder thereof.
 
6. Remedies. The Parties acknowledge and agree that the Executive's breach or
threatened breach of any of the restrictions set forth in Sections 3 through 5
will result in irreparable and continuing damage to the Company for which there
may be no adequate remedy at law and that the Company shall be entitled to seek
equitable relief, including specific performance and injunctive relief as
remedies for any such breach or threatened or attempted breach The Executive
also agrees that such remedies shall be in addition to any and all remedies,
including damages, available to the Company and its subsidiaries against him for
such breaches or threatened or attempted breaches.
 
7. Executive's Cooperation Obligations. For a period of six months following the
Separation Date (the “Continuation Period”), the Executive shall provide support
and information to the Company as a non-employee consultant to the Company in
connection with any reasonable transition services as the Company may require of
the Executive on an as-needed basis from time to time during such period.
Without limiting the scope of the previous sentence, the Executive shall make
himself reasonably available to the Company during the Continuation Period, and
shall cooperate with requests from the Company for support and/or information
concerning any business or legal matters involving facts or events relating to
the Company that may be within the Executive's knowledge and experience. In
addition, the Executive shall cooperate with requests by the Company, upon
reasonable notice, in connection with any litigation, regulatory proceeding or
investigation that may be brought by or against the Company. It is acknowledged
by the Parties that the Executive's services as delineated in this Section 7 are
to be provided by the Executive only at the direction of, and in the manner
requested by, the Company's President from time to time, and, for clarity, shall
be provided by the Executive without any additional compensation to the
Executive. The parties agree that the Executive shall not be obligated to
perform more than 10 hours of service per month pursuant to this Section 7.
 
 
2

--------------------------------------------------------------------------------

 
 
8. Mutual Release.
 
8.1           Release of Claims. The Executive agrees that, on behalf of himself
and his heirs, legal representatives, successors and assigns (hereinafter,
collectively, the “Executive Released Parties”), and each of them, for good and
valuable consideration does hereby unconditionally, knowingly, and voluntarily
release and forever discharge the Company Released Parties (as defined below),
and the Company agrees that, on behalf of itself and the other Company Released
Parties, and each of them, for good and valuable consideration, does hereby
unconditionally, knowingly, and voluntarily release and forever discharge the
Executive Released Parties, from any and all known or unknown claims, demands,
actions or causes of action that now exist or that may arise in the future,
based upon events occurring or omissions on or before the date of the execution
of this Agreement, including, but not limited to, any and all claims whatsoever
pertaining in any way to the Executive's employment at the Company or the
termination of the Executive's employment, including, but not limited to, any
claims under, as applicable: (1) the Americans with Disabilities Act; the Family
and Medical Leave Act; Title VII of the Civil Rights Act; 42 U.S.C. Section
1981; the Older Workers Benefit Protection Act; the Age Discrimination in
Employment Act of 1967, as amended; the Employee Retirement Income Security Act
of 1974; the Civil Rights Act of 1866, 1871, 1964, and 1991; the Rehabilitation
Act of 1973; the Equal Pay Act of 1963; the Vietnam Veteran's Readjustment
Assistance Act of 1974; the Occupational Safety and Health Act; and the
Immigration Reform and Control Act of 1986; and any and all other federal, state
or local laws, statutes, ordinances, or regulations pertaining to employment,
discrimination or pay; (2) any state tort law theories under which an action
could have been brought, including, but not limited to, claims of negligence,
negligent supervision, training and retention or defamation; (3) any claims of
alleged fraud and/or inducement, including alleged inducement to enter into this
Agreement; (4) any and all other tort claims; (5) all claims for attorneys' fees
and costs; (6) all claims for physical, mental, emotional, and/or pecuniary
injuries, losses and damages of every kind, including, but not limited to,
earnings, punitive, liquidated and compensatory damages, and employee benefits;
(7) any and all claims whatsoever arising under any of the Company Released
Parties' or Executive Released Parties' express or implied contracts or under
any federal, state, or local law, ordinance, or regulation; (8) any and all
claims whatsoever against any of the Company Released Parties for wages,
bonuses, benefits, fringe benefits, vacation pay, or other compensation or for
any damages, fees, costs, or benefit; and (9) any and all claims whatsoever to
reinstatement;  provided , however , that, notwithstanding anything to the
contrary contained herein, this Agreement does not cover and specifically
excludes the Executive's rights and claims directly or indirectly arising from
or under or related to (A) any obligation of the Company to provide the benefits
or payments described in this Agreement, (B) any indemnification, advancement of
expenses, and/or contribution claims or rights that the Executive might have
under any agreement, plan, program, policy, or arrangement of the Company and/or
any other Company Released Parties (C) the Consolidated Omnibus Budget
Reconciliation Act (COBRA), and (D) any vested Stock Options.  The Executive and
the Company also intend that this Section 8.1 operate as a waiver of all unknown
claims of the type being released hereunder. The Executive warrants, on the one
hand, that he is currently unaware of any such claim, demand, action, or cause
of action against any Company Released Party, and the Company hereby warrants,
on the other hand, that it is currently unaware of any such claim, demand,
action, or cause of action against any Executive Released Party, which the
Executive, or the Company, as appropriate, has not released pursuant to this
Section 8 except for the rights and/or claims relating to the matters
specifically excluded above. For purposes of this Section 8, “Company Released
Parties” means, collectively, the Company and its present and former related
companies, subsidiaries and affiliates, and all of their present and former
employees, officers, directors, owners, shareholders, shareholders' employees,
agents, attorneys, insurers, and operators, including in their individual
capacity, and each of its and their successors and assigns.    
 
 
3

--------------------------------------------------------------------------------

 
 
8.2           Protection from Prior Claims. The Company agrees to maintain in
effect for the benefit of the Executive any directors' and officers' liability
insurance coverage against claims arising prior to the Separation Date by reason
of the Executive's position as an officer and director of the Company. The
Company further agrees to continue to indemnify the Executive against such
claims to the same extent as the Company was obligated to indemnify the
Executive but for this Agreement.


8.3           Executive Acknowledgements. Effectiveness of this Agreement. The
Executive acknowledges that he has been given the opportunity to review and
consider this Agreement for 21 days from the date that the Executive received a
copy. If the Executive elects to sign this Agreement before the expiration of
the 21 days, the Executive acknowledges that he has agreed to waive his right to
the full 21 day period. The Executive may revoke this Section 8 after signing it
by giving written notice to the Company within 7 days after signing it. This
Section 8, provided it is not revoked, will be effective on the 8th day after
Executive signs and returns this Agreement to the Company. If the Executive
revokes this Section 8, then Section 2 of this Agreement shall be void ab
initio, and, for clarity, the Company shall have no obligations under this
Agreement or otherwise to honor the exercise of any vested Stock Options.  The
Executive acknowledges that the Executive has been advised to consult with an
attorney before signing this Agreement, and that the Executive is signing this
Agreement knowingly, voluntarily and with full understanding of its terms and
effects, of his own free will without any duress, being fully informed and after
due deliberation. The Executive voluntarily accepts the consideration provided
to him for the purpose of making full and final settlement of all claims
referred to above.
 
8.4           Restrictive Covenants. For purposes of clarity, the Executive
shall not be subject to the "non-competition" agreements contained in the
Executive employment agreement with the Company, nor any other restrictive
covenant to which the Executive and the Company were parties except as otherwise
expressly provided herein.
 
9. Miscellaneous Provisions.
 
9.1           Notices. Any notice or other communication required or which may
be given hereunder shall be in writing and shall be delivered personally, sent
by facsimile transmission or sent by certified, registered or express or
overnight mail, postage prepaid, and shall be deemed given when so delivered
personally, or sent by facsimile transmission (with written confirmation
received) or, if mailed, four (4) days after the date of mailing or the next day
after overnight mail, as follows:
 
(a)    If the Company, to:                     Internal Fixation Systems, Inc
5901 SW 74th Street, #408
Miami, Florida 33143
Attn: Stephen J. Dresnick, MD President
Tel:  786-268-0995
Fax:  786-268-0998


(a)    If Executive, to:                            Matt Endara
17125 SW 81st Court
Miami, Florida 33157
Tel:  786 282 6795


9.2             Entire Agreement. This Agreement contains the entire agreement
between the Parties with respect to the subject matter hereof and supersedes all
prior agreements, written or oral, with respect thereto.
 
 
4

--------------------------------------------------------------------------------

 
 
9.3             Waiver and Amendments. This Agreement may be amended, modified,
superseded, canceled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by the Parties or, in the
case of a waiver, by the Party waiving compliance. No delay on the part of any
Party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any waiver on the part of any right, power or
privilege hereunder, nor any single or partial exercise of any right, power or
privilege hereunder, preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.
 
9.4             Governing Law and Venue.  This Agreement shall be governed and
construed in accordance with the laws of the State of Florida applicable to
agreements made and not to be performed entirely within such state, without
regard to conflicts of laws principles.  The Parties agree irrevocably to submit
to the exclusive jurisdiction of the federal courts or, if no federal
jurisdiction exists, the state courts, located in Miami, Florida, for the
purposes of any suit, action or other proceeding brought by any Party arising
out of any breach of any of the provisions of this Agreement and hereby waive,
and agree not to assert by way of motion, as a defense or otherwise, in any such
suit, action, or proceeding, any claim that it is not personally subject to the
jurisdiction of the above-named courts, that the suit, action or proceeding is
brought in an inconvenient forum, that the venue of the suit, action or
proceeding is improper, or that the provisions of this Agreement may not be
enforced in or by such courts.  SUBJECT TO APPLICABLE LAW, THE PARTIES HEREBY
WAIVE THEIR RIGHT TO A JURY TRIAL WITH RESPECT TO ANY DISPUTE ARISING FROM THIS
AGREEMENT.
 
9.5           Assignability. The Executive's rights and obligations may not be
assigned by the Executive, but the Company may assign its rights, together with
its obligations, to any other entity which will succeed to all or substantially
all of the assets and substantially carry on the business of the Company.
 
9.6             Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same instrument.
 
9.7             Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning of terms
contained herein.
 
9.8             Severability. If any term, provision, covenant or restriction of
this Agreement, or any part thereof, is held by a court of competent
jurisdiction of any foreign, federal, state, county or local government or any
other governmental, regulatory or administrative agency or authority to be
invalid, void, unenforceable or against public policy for any reason, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected or
impaired or invalidated. The Executive acknowledges that the restrictive
covenants contained in Section 7 are reasonable and valid in temporal scope and
in all other respects.
 
9.9             Judicial Modification. If any court determines that any of the
covenants in Section 7, or any part of any of them, is invalid or unenforceable,
the remainder of such covenants and parts thereof shall not thereby be affected
and shall be given full effect, without regard to the invalid portion. If any
court determines that any of such covenants, or any part thereof, is invalid or
unenforceable because of the geographic or temporal scope of such provision,
such court shall reduce such scope to the minimum extent necessary to make such
covenants valid and enforceable.
 
9.10             Compliance with Law. This Agreement is intended to comply with
the requirements of Section 409A of the Code and the parties hereto agree to
treat payments and entitlements hereunder consistent with that intent. To the
extent that any provision in this Agreement is ambiguous as to its compliance
with Section 409A, the provision shall be read in such a manner so that all
payments hereunder shall comply with Section 409A.
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have executed this Agreement as of the day and year first above mentioned.
 




EXECUTIVE




/s/ Matt
Endara                                                                           
Matt Endara






INTERNAL FIXATION SYSTEMS, INC.




By: /s/ Stephen J. Dresnick,
MD                                                                           
     Stephen J. Dresnick, MD, President





6

--------------------------------------------------------------------------------